Citation Nr: 1805524	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.  The Veteran is a Vietnam Era Veteran who served in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  While on the record at the September 2017 hearing, the Veteran's representative stated that the Veteran wished to withdraw the issue of entitlement to service connection for hypertension.

2.  The Veteran's major depressive disorder is causally related to service related events.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1101, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Dismissal of Service Connection for Hypertension

The Board has jurisdiction over a claim where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In September 2017, the Veteran's representative stated on the record at the hearing before the undersigned that the Veteran wished to withdraw the issue of entitlement to service connection for hypertension.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

III.  Service Connection for Major Depressive Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records are negative for complaints or findings of major depressive disorder, or any other acquired psychological disorder.

In October 2004, the Veteran was given medication for anxiety by his private physician.  The Veteran reported difficulty going to sleep to his treatment provider.

In December 2005, the Veteran sought to establish care with the VA for medication management.  He was diagnosed with major depressive disorder and placed on medication for this condition.  He was seen at the VA consistently for medical management of his depression throughout the period on appeal.  The Veteran occasionally complained of stress with economic and financial stressors.

An unsigned and undated report submitted into evidence asserts that the Veteran went to a doctor after September 11 due to anxiety and depression, receiving medication for these conditions.  This document further asserted that the Veteran was concerned about his sons, who were serving in the Armed Forces.

In December 2013, the Veteran received a VA psychiatric examination.  The Veteran told the examiner that he had been depressed since returning home from Vietnam, and that he was afraid to talk to anyone while in the military due to not wanting his disability to interfere with getting a job upon discharge.  The Veteran stated that he had no direct exposure to traumatic experiences, but the worst memories were seeing flares and being required to drive through wire as driving to the base and Cameron Bay.  The Veteran reported to the examiner that he attempted to get treatment at the VA in the 1970s, but the examiner did not find records to reflect this attempt in the file.

During the examination, the Veteran's wife was also interviewed.  She told the examiner that she had known the Veteran since they were teenagers.  She said that before service he was "happy go lucky" but that after service, he was quiet and that he was "nervous now" and didn't like anything that was "loud and fun."

The examiner found that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder, but he did have a diagnosis of major depressive disorder.  The Veteran's symptoms included a depressed mood and disturbances of motivation and mood.  The examiner opined that it was at least as likely as not caused by or incurred in service.  Specifically, the examiner found that the depression is at least as likely as not due to his inability to manage his fear in Vietnam.  The examiner stated that there was no other reason given for the Veteran's depression and nothing else in the record reflecting mental health concerns to give cause for his depression. 

Based upon the evidence of record, the Board finds that the Veteran has a current diagnosis of major depressive disorder.  As such, the Board finds that the first Shedden element has been met.

The Veteran reported numerous stressors during his time in Vietnam.  See Hearing Testimony, dated September 2017.  He testified that he had nightmares during his time in Vietnam and that they continued after service.  Id.  The Veteran testified at the hearing that he attempted to seek intervention from the VA after service but did not receive treatment.  The Veteran stated at the hearing that he did not again report his symptoms until 2001 due to fear of the stigma of a mental health disability.  Id.  Although the Veteran is not competent to make a specific diagnosis, the Veteran is competent to report his symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  Accordingly, the Board finds that the second Shedden element is met.  38 C.F.R. § 4.3 (2017).

The Board further finds that the evidence is in favor of finding a nexus between the Veteran's in-service event or injury and his current major depressive disorder.  While there is no evidence of major depressive disorder upon discharge, and there is no medical evidence that the Veteran sought medical intervention for depression until several years after discharge, there is credible and competent evidence finding it is at least as likely as not that the Veteran's depressive disorder is causally linked to his service.  See Undated and Unsigned Documentation; Private Medical Treatment, dated October 2004; VA Medical Treatment Records, dated June 2004-October 2017; VA Examination, dated December 2013.

Specifically, the December 2013 VA examiner opined that the Veteran's major depressive disorder was at least as likely as not related to the Veteran's service.  She also pointed to the Veteran's inability to manage his fear in Vietnam.  The examiner pointed to the absence of other reasons for the Veteran's depression.  She further supported her opinion by pointing to the absence of mental health issues prior to service and a lack of reported traumatic experiences after his service.

The Board finds that the December 2013 examiner's opinion that the Veteran's major depressive disorder was at least as likely as not related to his service is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  The examiner is a licensed professional who is competent to opine as to causation of the Veteran's mental health.  Moreover, the December 2013 VA examiner's opinion was based upon a complete review of the Veteran's entire claims file, including consideration of the Veteran's reported and documented history.  The examiner had the opportunity to interview and evaluate both the Veteran and his wife in person, affording her to opportunity to fully evaluate the Veteran's affect and demeanor during the interview process and discuss his condition with those who interact with him on a regular basis.  Furthermore, the examiner provided a complete and thorough rationale in support of her opinion.  Therefore, the Board affords her opinion great weight.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that there is no evidence against finding that the Veteran's major depressive disorder is not related to service.  Thus, the third and final element of Shedden has been met.

Thus, resolving doubt in favor of the Veteran, the Board finds that his major depressive disorder is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal seeking entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for major depressive disorder is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


